Citation Nr: 0938388	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  02-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The Veteran had active service from April 1975 to February 
1976.  He was born in May 1956.

This appeal was initially brought to the Board of Veterans' 
Appeals (Board) from action taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO) in June 1999.

The Veteran provided testimony at a hearing at the VARO in 
October 2002; a transcript is of record.

In November 2003, the Board held that new and material 
evidence had been submitted to reopen a prior final denial of 
the claim, and to that extent the appeal was allowed.  The 
case was remanded for consideration on the substantive 
merits, to include VA examination.  When the case was 
returned to the Board, it was referred for an independent 
medical expert opinion, which is now of record.

In a decision in March 2008, the Board denied entitlement to 
service connection for an acquired psychiatric disorder.  At 
that time, the Veteran was represented by the Puerto Rico 
Public Advocate for Veterans Affairs.

Thereafter, through his new attorney, whose representation 
commenced in April 2009 (named on the cover of this 
decision), the decision was taken on appeal to the United 
States Court of Appeals for Veterans Claims (Court).

Pursuant to a Joint Motion, the Court remanded the case to 
the Board for further action to include development of 
additional evidence and translation of specified documents in 
the claims file written in a language other than English. 

The appeal is REMANDED to the VARO.  VA will notify the 
appellant when further action is required.

REMAND

The Joint Motion specifically identified (and copies are 
associated therewith) a number of documents, primarily 
medical statements, and some documents from the Veteran, 
written in Spanish.  The Joint Motion also asked that all 
records be obtained from named physician(s).  Subsequently, 
the Veteran's attorney introduced a new physician's statement 
into the record, on which a waiver was provided of initial 
VARO consideration.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  All documents associated with the 
Joint Motion and identified therein and in 
the file (identified as Exhibits 1-19) 
should be translated into English and the 
copy of each translation filed in the 
claims folder.

3.  Copies of all private treatment 
records referred to in the Joint Motion, 
including from Drs. J and R, should be 
acquired and attached to the claims file.  
All attempts to obtains such records 
should be fully documented.

3.  The case should then be reviewed and 
if the decision remains adverse, a 
Supplemental Statement of the Case should 
be issued to which the Veteran and his 
attorney should be given a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The Veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

